USCA4 Appeal: 21-4381      Doc: 56         Filed: 08/05/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4381


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        EDWARD LAMONT GLOVER,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:20-cr-00500-WO-1)


        Submitted: August 1, 2022                                         Decided: August 5, 2022


        Before NIEMEYER, AGEE, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Noell P. Tin, TIN FULTON WALKER & OWEN, Charlotte, North Carolina,
        for Appellant. Sandra J. Hairston, United States Attorney, Julie C. Niemeier, Assistant
        United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
        North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4381       Doc: 56          Filed: 08/05/2022      Pg: 2 of 3




        PER CURIAM:

               Edward Lamont Glover appeals his 180-month sentence imposed after he pleaded

        guilty to being a felon in possession of firearms, in violation of 18 U.S.C. §§ 922(g)(1),

        924(e). On appeal, Glover contends that the district court plainly erred by classifying him

        as an armed career criminal pursuant to the Armed Career Criminal Act (“ACCA”), 18

        U.S.C. § 924(e), because he had three prior convictions for North Carolina felony common

        law robbery. 18 U.S.C. § 924(e)(2); see U.S. Sentencing Guidelines Manual § 4B1.4(b)

        (2018). For the following reasons, we affirm the criminal judgment.

               We generally review de novo whether an offense qualifies as a violent felony under

        the ACCA. United States v. Smith, 882 F.3d 460, 462 (4th Cir. 2018). However, because

        Glover did not challenge the district court’s finding under the ACCA below, our review is

        for plain error. See United States v. Carthorne, 726 F.3d 503, 509 (4th Cir. 2013)

        (reviewing whether offense was valid career offender predicate for plain error where

        defendant “did not object to the district court’s classification of the [offense] as a crime of

        violence”). Accordingly, Glover must demonstrate “(1) that an error was made; (2) that

        the error was plain; and (3) that the error affected his substantial rights.” Id. at 510.

               We have held that North Carolina felony common law robbery is a violent felony

        under the ACCA. United States v. Dinkins, 928 F.3d 349, 355-57 (4th Cir. 2019). Glover

        argues, however, that subsequent decisions of this court have called this holding into

        question. “[P]anel decisions are binding on subsequent panels, and we are obligated to

        reconcile conflicting cases if possible.” Bing v. Brivo Sys., LLC, 959 F.3d 605, 614

        (4th Cir. 2020). “When published panel opinions are in direct conflict on a given issue,

                                                       2
USCA4 Appeal: 21-4381      Doc: 56         Filed: 08/05/2022      Pg: 3 of 3




        the earliest opinion controls, unless the prior opinion has been overruled by an intervening

        opinion from this court sitting en banc or the Supreme Court.” McMellon v. United States,

        387 F.3d 329, 333 (4th Cir. 2004) (en banc).

               We conclude that Dinkins remains binding precedent. Moreover, Glover has failed

        to demonstrate that “settled law of the Supreme Court or this circuit establishes that an

        error occurred.” United States v. Simmons, 917 F.3d 312, 316 (4th Cir. 2019). Therefore,

        we conclude that the district court did not err, plainly or otherwise, in classifying Glover

        as an armed career offender.

               Accordingly, we affirm the criminal judgment. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid in the decisional process.

                                                                                        AFFIRMED




                                                     3